DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2.	Claims 11 and 14 rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Witters (U.S. Patent Application Publication # 2005/0077691).

Regarding Claim 14, Witters discloses a suspension monitoring and adjustment system (Fig. 1 & 6 show compatible embodiments for sensing the suspension displacement) for an off-road vehicle ([0039], 'The vehicle may comprise a car, truck, semi-truck, motor home, motorcycle, all-terrain vehicle (ATV), snowmobile, farm equipment, or the like'), the system comprising:
a distance sensor (internal height sensor assembly 20) arranged to measure shock displacement of a suspension (a suspension structure in the form of air shock 10) of the vehicle ([0039], 'FIG. 1 is a cross-sectional side view of a suspension structure in the form of air shock 10'; [0042], 'air shock 10 may include an internal height sensor assembly 20');
a non-transitory program storage medium on which are stored instructions executable by a processor or programmable circuit (vehicle control circuit 31) to generate an adjustment signal based on shock displacement data generated by the distance sensor (internal height sensor assembly 20; Fig. 1; [0044], 'A sensor circuit 28 generates an output 30 indicative of changes in height (H) and sends output 30 to vehicle control circuit 31, e.g., in the form of a wired or wireless signals. Vehicle control circuit 31, in turn, may control a regulator 32 to adjust or define the spring constant of air shock 10'; a control circuit/processor inherently has a storage medium and instructions that the circuit/processor performs);
a processor or programmable circuit (vehicle control circuit 31) communicatively coupled to the distance sensor (internal height sensor assembly 20; Fig. 1; [0043]) and operable to receive the shock displacement data generated by the distance sensor (internal height sensor assembly 20; Fig. 1 shows the vehicle control circuit 31 receiving the output 30 from sensor circuit 28 of internal height sensor assembly 20) and perform the instructions stored on the non-transitory program storage medium (Fig. 1; [0044], 'A sensor circuit 28 generates an output 30 indicative of changes in height (H) and sends output 30 to vehicle control circuit 31, e.g., in the form of a wired or wireless signals. Vehicle control circuit 31, in turn, may control a regulator 32 to adjust or define the spring constant of air shock 10’; a control circuit/processor inherently has a storage medium and instructions that the circuit/processor performs); and 
a suspension adjuster (regulator 32, compressor 34) communicatively coupled to the processor or programmable circuit (vehicle control circuit 31) and arranged to adjust the suspension of the vehicle in response to the adjustment signal (Fig. 1; [0044], 'A sensor circuit 28 generates an output 30 indicative of changes in height (H) and sends output 30 to vehicle control circuit 31, e.g., in the form of a wired or wireless signals. Vehicle control circuit 31, in turn, may control a regulator 32 to adjust or define the spring constant of air shock 10...output 30 may cause vehicle control circuit 31 to make automatic adjustments to regulator 32’),
wherein the suspension adjuster (regulator 32, compressor 34) includes an actuator (part of compressor 34) arranged to turn a compression adjuster (compressor 34) or a rebound adjuster of the suspension in response to the adjustment signal (Fig. 1; [0044], 'Vehicle control circuit 31, in turn, may control a regulator 32 to adjust or define the spring constant of air shock 10. For example, a compressor 34 provides compressed air to regulator 32, which regulates input air flow into compartment 16 and output air flow from compartment 16', [0073]).

Regarding Claim 11, Witters discloses the system of claim 14, wherein the distance sensor (internal height sensor assembly 20) includes a frame-side part (reel assembly 22) disposed at a location on the vehicle that is stationary relative to a frame (vehicle frame 12) of the vehicle (Fig. 1 shows the reel assembly 22 attached directly, and therefore stationary, relative to the vehicle frame 12 of the vehicle; [0043]) and a wheel-side part (second end of cord 24) disposed in optical communication with the frame-side part (reel assembly 22) at a location on the vehicle that is stationary relative to a wheel (not shown, attached to axle) or a suspension linkage (compartment 16 of air shock 10) of the vehicle (Fig. 1 shows the second end of cord 24 fixed relative to the axle 14 and second side 19 of compartment 16; [0043], 'second end of cord 24 is attached to second side 19 of compartment 16'; [0048], 'FIG. 2 is a side view of encoder wheel 26, cord 24 and sensor circuit 28. Again, cord 24 is wound about a spring loaded shaft (not shown in FIG. 2) that rotates with encoder wheel 26. In the example of FIG. 2, encoder wheel 26 includes detectable elements 36A-360 in the form of slits'; [0049], 'detectable elements 36 comprise slits that extend through encoder wheel 26. In that case, sensor circuit 28 may include one or more electromagnetic radiation sources, such as one or more light sources positioned on a first side of encoder wheel 26 to send light through detectable elements 36'; therefore, the cord 24 enacts an optical communication with components part of the reel assembly 22).


Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at    issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

4.	Claim 12 rejected under 35 U.S.C. 103 as being unpatentable over Witters (U.S. Patent Application Publication # 2005/0077691) in view of Tsutsumi et al. (U.S. Patent # 5,243,525).
 	Regarding Claim 12, Witters fails to explicitly disclose wherein the processor or programmable circuit is communicatively coupled to a speedometer of the vehicle and operable to receive the speed data generated by the speedometer, and the instructions are executable by the processor or programmable circuit to generate the adjustment signal further based on the speed data.
Tsutsumi is in the field of a suspension control system (Title and Abstract) and teaches wherein a processor or programmable circuit (ECU 4) is communicatively coupled to a speedometer (speedometer 88) of the vehicle (Fig. 1) and operable to receive the speed data generated by the speedometer (speedometer 88; Fig. 5; col. 7. Ins. 24-37, 'an electronic control unit (hereafter simply referred to as ECU) 4 for switching the damping force of each of the shock absorbers 2 between the first level (soft state) and the second level (hard state) with reference to Fig. 4....A vehicle speed sensor 51 outputs a series of pulses having a number proportional to the current vehicle speed'), and the instructions are executable by the processor or programmable circuit (ECU 4) to generate the adjustment signal further based on the speed data (Fig. 1 & 18 show examples of instructions for the ECU 4., where the shock absorbers are receive an adjustment signal based upon calculations using data from driving conditions such as the vehicle speed; col. 14, Ins. 10-13, 'Further, the base value Vbase used for calculating the alteration reference value Vref is obtained from the vehicle speed Sp. Thus, the suspension characteristic is controlled on the basis of the vehicle speed Sp').
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Witters with the teaching of Tsutsumi for the purpose of improving driving comfort, driving stability and controllability even when rough road characteristics are detected (Tsutsumi; col. 13, Ins. 59-66).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLEY CHEN whose telephone number is (571)270-1330.  The examiner can normally be reached Mondays through Fridays. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached at (571) 272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Shelley Chen/
Patent Examiner
Art Unit 3667
July 20, 2022